— Defendant has appealed from an order of the Special Term of the Supreme Court directing an examination before trial of certain employees of defendant pursuant to the provisions of sections 288 and 289 of the Civil Practice Act. A former order granting the same relief was reversed by this court principally on the grounds that it was too comprehensive (246 App. Div. 376). The action is predicated on negligence and the complaint charges, among other things, that while plaintiff was in defendant’s employ he inhaled dust and other foreign substances as a result of which he contracted diseases of his lungs and throat, thereby becoming totally and permanently disabled. The order under review permits plaintiff an examination of certain machinery upon which he was employed, the method of removing dust, together with a description of the devices used for that purpose and a description of the means used by defendant for the ventilation of *817that portion of defendant’s plant where plaintiff was employed and an examination 'of the rules promulgated by defendant in its plant to prevent the disssemination of dust and the means or method adopted by defendant for the enforcement of such rules. Order unanimously affirmed, with ten dollars costs and disbursements. Present —■ Rhodes, McNamee, Crapser, Bliss and Heffernan, JJ.